Citation Nr: 0933495	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include a skin condition diagnosed as actinic keratosis.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A September 2005 rating decision denied the 
appellant's claim of entitlement to service connection for 
skin cancer, to include a skin condition diagnosed as actinic 
keratosis.  A July 2008 rating decision denied the 
appellant's claim of entitlement to nonservice-connected 
pension.  The appellant perfected his appeals in January 2007 
and May 2009, respectively.

In October 2007, the appellant participated in a Decision 
Review Officer hearing.  A transcript of that proceeding has 
been associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

In July 2009, the appellant's representative indicated that 
the appellant wished to participate in a Video Conference 
hearing with a member of the Board.  As such, the appellant's 
claims are remanded to schedule the appellant's hearing.
Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the appellant for a Board 
video conference hearing before a 
member of the Board at the RO.  After 
the hearing has been held, the case 
should be returned directly to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

